ICJ_166_ConventionTerrorismFinancingCERD_UKR_RUS_2017-05-12_ORD_01_NA_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
       (UKRAINE v. RUSSIAN FEDERATION)


             ORDER OF 12 MAY 2017




                 2017
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRÊTS,
      AVIS CONSULTATIFS ET ORDONNANCES


     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
       (UKRAINE c. FÉDÉRATION DE RUSSIE)


          ORDONNANCE DU 12 MAI 2017

                                                 Official citation:
                         Application of the International Convention for the Suppression
                        of the Financing of Terrorism and of the International Convention
                             on the Elimination of All Forms of Racial Discrimination
                             (Ukraine v. Russian Federation), Order of 12 May 2017,
                                           I.C.J. Reports 2017, p. 228




                                            Mode officiel de citation :
                          Application de la convention internationale pour la répression
                         du financement du terrorisme et de la convention internationale
                          sur l’élimination de toutes les formes de discrimination raciale
                         (Ukraine c. Fédération de Russie), ordonnance du 12 mai 2017,
                                            C.I.J. Recueil 2017, p. 228




                                                                                1122
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-157320-6




4 CIJ1122.indb 2                                                                             15/03/18 11:52

                                  12 MAY 2017

                                       ORDER




  APPLICATION OF THE INTERNATIONAL
   CONVENTION FOR THE SUPPRESSION
   OF THE FINANCING OF TERRORISM
AND OF THE INTERNATIONAL CONVENTION
  ON THE ELIMINATION OF ALL FORMS
      OF RACIAL DISCRIMINATION
   (UKRAINE v. RUSSIAN FEDERATION)




     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
   (UKRAINE c. FÉDÉRATION DE RUSSIE)




                                  12 MAI 2017

                                ORDONNANCE

                                                                           228




               COUR INTERNATIONALE DE JUSTICE

                               ANNÉE 2017                                            2017
                                                                                    12 mai
                                 12 mai 2017                                      Rôle général
                                                                                    no 166

     APPLICATION DE LA CONVENTION
  INTERNATIONALE POUR LA RÉPRESSION
    DU FINANCEMENT DU TERRORISME
 ET DE LA CONVENTION INTERNATIONALE
SUR L’ÉLIMINATION DE TOUTES LES FORMES
       DE DISCRIMINATION RACIALE
              (UKRAINE c. FÉDÉRATION DE RUSSIE)




                             ORDONNANCE


  Le président de la Cour internationale de Justice,
   Vu l’article 48 du Statut de la Cour et les articles 44 et 45, paragraphe 1,
de son Règlement,
   Vu la requête enregistrée au Greﬀe de la Cour le 16 janvier 2017, par
laquelle l’Ukraine a introduit une instance contre la Fédération de Russie
pour violations alléguées de la convention internationale du 9 décembre
1999 pour la répression du ﬁnancement du terrorisme et de la convention
internationale du 21 décembre 1965 sur l’élimination de toutes les formes
de discrimination raciale,
   Vu la demande en indication de mesures conservatoires présentée par
l’Ukraine le 16 janvier 2017 et l’ordonnance par laquelle la Cour a indi-
qué des mesures conservatoires le 19 avril 2017 ;
   Considérant que, au cours d’une réunion que le président de la Cour a
tenue avec les agents des Parties le 12 mai 2017, en application de l’ar-
ticle 31 du Règlement, l’agent de l’Ukraine a sollicité un délai de
douze mois pour la préparation du mémoire de son gouvernement ; et que
l’agent de la Fédération de Russie a indiqué qu’un délai de quatorze mois

                                                                             4

         application de la cirft et de la ciedr (ord. 12 V 17)             229

à compter du dépôt du mémoire serait nécessaire pour la préparation du
contre-mémoire de son gouvernement ;
  Compte tenu des vues des Parties,
  Fixe comme suit les dates d’expiration des délais pour le dépôt des
pièces de la procédure écrite :
  Pour le mémoire de l’Ukraine, le 12 juin 2018 ;
  Pour le contre-mémoire de la Fédération de Russie, le 12 juillet 2019 ;
  Réserve la suite de la procédure.

  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le douze mai deux mille dix-sept, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront trans-
mis respectivement au Gouvernement de l’Ukraine et au Gouvernement
de la Fédération de Russie.

                                                        Le président,
                                               (Signé) Ronny Abraham.
                                                          Le greﬃer,
                                             (Signé) Philippe Couvreur.




                                                                             5

